     Case 2:20-cv-00163-JDW Document 72 Filed 10/29/20 Page 1 of 2



_______________________________________________________________________
               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON,                        :
          Plaintiff,                          :      Case No. 2:18-cv-03723-JDW
                                              :
               v.                             :
                                              :
FCS CAPITAL LLC, et al.                       :
            Defendants                        :
____________________________________
                                              :
JAVOVETTI LAW., et al.                        :
           Plaintiffs,                        :      Case No. 2:20-cv-00163-JDW
                                              :
       v.                                     :
                                              :
JAMES EVERETT SHELTON, et al.                 :
          Defendants.                         :

                                     NOTICE OF APPEARANCE

TO THE CLERK:

       Kindly enter the appearance of Joseph Silvestro, Esquire, on behalf of Robert

Jacovetti, only, for the limited purpose of a Rule 11 hearing, in regards to the above

referenced matters.

                                      LAW OFFICE OF JOSEPH SILVESTRO, L.L.C.

                                      /s/ Joseph Silvestro
                                      JOSEPH SILVESTRO, ESQUIRE
                                      PA ATTORNEY ID#: 86275
                                      11 E. Second Street
                                      Media, PA 19063
                                      (610)627-0891
                                      (610)627-1802 - Fax
                                      jsj@josephsilvestrolaw.com
                                      Attorney for Robert Jacovetti
     Case 2:20-cv-00163-JDW Document 72 Filed 10/29/20 Page 2 of 2



_______________________________________________________________________
               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON,                        :
          Plaintiff,                          :       Case No. 2:18-cv-03723-JDW
                                              :
              v.                              :
                                              :
FCS CAPITAL LLC, et al.                       :
            Defendants                        :
____________________________________
                               :
JAVOVETTI LAW., et al.         :
           Plaintiffs,         :     Case No. 2:20-cv-00163-JDW
                               :
     v.                        :
                               :
JAMES EVERETT SHELTON, et al.  :
          Defendants.          :
                      CERTIFICATE OF SERVICE

       I, Joseph Silvestro, Esquire, certify that on this 29th day of October, 2020, a true and

correct copy of the foregoing Notice of Appearance was served via ECF upon the following:

Joshua Thomas, Esquire                        Lionell Artom-Ginzburg, Esquire
Joshua L. Thomas & Associates, PLLC                  834 Chestnut Street, Suite 206
225 Wilmington-West Chester Pike              Philadelphia, PA 19107
Suite 200
Chadds Ford, PA 19317

Bryan A. Reo, Esquire
Reo Law, LLC
P.O. Box 5100
Mentor, OH 44061
                                      LAW OFFICE OF JOSEPH SILVESTRO, L.L.C.

                                      /s/ Joseph Silvestro
                                      JOSEPH SILVESTRO, ESQUIRE
                                      PA ATTORNEY ID#: 86275
                                      11 E. Second Street
                                      Media, PA 19063
                                      (610)627-0891
                                      (610)627-1802 - Fax
                                      jsj@josephsilvestrolaw.com
                                      Attorney for Robert Jacovetti
